DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	Applicants’ amendment of claims 8, 16, 24, and 30 in the reply filed on 18 May 2022 is acknowledged.
4.	Applicants’ cancellation of claims 9-11, 18-20, 27-29, and 32 in the reply filed on 18 May 2022 is acknowledged.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8, 12, 16, 17, 21, 23, 24, 26, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (WO 2017/147537 A1; previously cited by the Examiner) in view of Reiley (US PG Pub No. 2011/0087294 A1).
Regarding independent claim 8, independent claim 16, and independent claim 24, and referring to Figures 43 and 44, Palmer et al. ‘537 discloses a threaded implant (4300) comprising:
a monolithic ([0006]; [00240]) inner elongated main body having a proximal end (end with tapered head), a mid-section, and a distal end; 
a first set of threads (see below for annotated Figure 43) provided along the proximal end at a fixed distance from a second set of threads (see below for annotated Figure 43) provided along the distal end, the first set of (i.e., proximal) threads having a greater radial dimension than a radial dimension of the second set of (i.e., distal) threads (clearly shown in Figures 43 and 44), wherein a pitch of the first set of threads is different than a pitch of the second set of threads ([00240]; [00243]; and Figures 43 and 44); and 
a sleeve (4302) located on the mid-section of the main body such that it may rotate (Figures 43 and 44 and paragraph [00265]) with respect to the main body while being constrained from axial movement (see below for annotated Figure 43, showing proximal-most thread of distal end and distal-most thread of proximal end constraining axial movement of the sleeve).

    PNG
    media_image1.png
    382
    578
    media_image1.png
    Greyscale

Regarding independent claim 16 and independent claim 24, Figures 43 and 44 of Palmer et al. ‘537 clearly show the proximal and distal threads external and facing outward such that they are exposed to bone when the implant is implanted.
Palmer et al. ‘537 did not particularly disclose the outer sleeve as having a transverse cross-section that is triangular in shape. However, this is already known in the art. For example, Reiley ‘294 teaches (Figures 1-7) a threaded implant comprising an outer sleeve (20) having a curvilinear transverse cross- sectional profile or having a rectilinear (e.g., triangular) transverse cross- sectional profile (Figures 2 and 4). Reiley ‘294 teaches the triangular transverse cross- sectional profile is advantageous since it “effectively resists rotation and micromotion once implanted” ([0049]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an outer sleeve having a transverse cross- sectional profile that is triangular in shape, as taught by Reiley ‘294, with the invention of Palmer et al. ‘537, in order to resist rotation and micromotion once implanted.
Regarding claim 12, claim 21, and claim 30, Palmer et al. ‘537 discloses wherein the second set of threads has a pitch that is greater than a pitch of the first set of threads ([00240]; [00243]; and Figures 43 and 44).
Regarding claim 17 and claim 31, Palmer et al. ‘537 discloses wherein a minor diameter in a region of the external proximal thread is larger than a minor diameter in a region of the distal thread (Figures 43 and 44). 
Regarding claim 23 and claim 26, Palmer et al. ‘537 did not particularly disclose the outer sleeve as comprising a plurality of fenestrations therethrough that are spaced apart along a length of the outer sleeve. Reiley ‘294 teaches (Figures 1-7) a threaded implant comprising an outer sleeve (20), wherein the outer sleeve comprises a plurality of fenestrations therethrough that are spaced apart along a length of the outer sleeve in order to promote bone in-growth ([0052]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of wherein the outer sleeve comprises a plurality of fenestrations therethrough that are spaced apart along a length of the outer sleeve, as taught by Reiley ‘294, with the invention of Palmer et al. ‘537, in order to promote bone in-growth.

8.	Claim 22 and claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (WO 2017/147537 A1; previously cited by the Examiner) in view of Reiley (US PG Pub No. 2011/0087294 A1), as applied to claim 16 and claim 24 above, and further in view of Schneider et al. (US PG Pub No. 2016/0081809 A1).
Palmer et al. ‘537 in view of Reiley ‘294 discloses the invention as claimed, except for particularly disclosing wherein the outer sleeve has a tapered leading edge (or tapered distal region).
Looking to Applicant’s specification (as originally filed), there is no criticality in the use of “wherein the outer sleeve has a tapered leading edge”. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the outer sleeve of Palmer et al. ‘537 threaded implant to have a “tapered leading edge” or “tapered distal region” because Applicant has not disclosed that shaping an outer sleeve to have a “tapered leading edge” or “tapered distal region” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with variations of the “leading edge” shape (e.g., flat; tapered; linear; blunt; pointed; etc.), because any of said variations would have equally permitted insertion of the threaded implant into bone.
Further, this is already known in the art. For example, Schneider et al. ‘809 teaches (Figures 7A-10D) an outer sleeve (10) with a tapered leading edge (see edges around distal end 18) that will facilitate insertion of the outer sleeve into bone ([0069]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an outer sleeve with a tapered leading edge, as taught by Schneider et al. ‘809, with the invention of Palmer et al. ‘537 in view of Reiley ‘294, in order to facilitate insertion of the threaded implant into bone.

Response to Arguments
9.	Applicant’s arguments with respect to independent claim 8, independent claim 16, and independent claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774